            Case 1:19-cv-11571-VEC Document 39 Filed 08/18/20 Page 1 of 4



                                                                  USDC SDNY
                                                                  DOCUMENT
 UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                  DATE FILED: 08/18/2020

ALBERTO GONZALEZ

                                 Plaintiff,                     Docket No. 1:19-cv-011571-VEC

        - against -

NAKED SPECIES, LLC

                                 Defendant.



                                    DEFAULT JUDGMENT

       This matter comes before the Court on plaintiff Alberto Gonzalez (“Plaintiff”)’s motion

for entry of a default judgment against defendant Naked Species, LLC (“Defendant” or “Naked

Species”) under Rule 55(b)(2) of the Federal Rules of Civil Procedure. After having considered

the arguments and authorities submitted by the Plaintiff, the Court finds as follows:

       1.       Plaintiff’s complaint and an original summons were served on Defendant on

December 18, 2019. An affidavit of service was filed with the Court on December 19, 2019.

       2.       On July 1, 2020, the Court conducted a hearing at which counsel who had been

appearing for Naked Species indicated that her client had no intention of defending this action

because the client who had retained her services determined that it was not the Delaware LLC

that had been served with process in this case. The Court granted defense counsel’s motion to

withdraw.
             Case 1:19-cv-11571-VEC Document 39 Filed 08/18/20 Page 2 of 4




        3.       On July 2, 2020, the Clerk of the Court for the United States District Court,

Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action.

        3.       Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.

        4.       Plaintiff filed his application for entry of default judgment seeking $30,000.00 in

statutory damages for copyright infringement, $1,912.50 in attorneys’ fees, and $440.00 in costs

plus interest.

        5.       Defendant has not opposed Plaintiff’s application for default judgment.

        6.       The Court scheduled a hearing for Plaintiff’s application on August 14, 2020, and

Defendant failed to appear.

        7.       Plaintiff’s counsel, Richard Liebowitz, in response to the Court’s inquiry about

the veracity of hours for which he was seeking reimbursement, reduced his fee request to

$1020.00, reflecting a total of 2.4 hours of work, as opposed to the 4.5 hours of attorney time for

which he originally sought reimbursement, at a rate of $425/hour. Dkt. 38. The originally

requested 4.5 hours was not reasonable inasmuch as the work associated with this case was

limited to a Complaint, which was largely a cut-and-paste from other complaints filed by Mr.

Liebowitz, and a motion for a default judgment, which was also largely a cut-and-paste effort.

        8.       Plaintiff’s counsel failed to provide any explanation why his original fee request

was inflated to nearly twice the revised amount. Dkt. 38.

        9.       Plaintiff’s counsel’s conduct in this litigation reflects a continued pattern of

dishonest behavior and deficient performance, which has been well-documented. See Usherson

v. Bandshell Artist Mgmt., No. 19-CV-6368, 2020 WL 3483661, at *1 (S.D.N.Y. June 26, 2020).



                                                    2
          Case 1:19-cv-11571-VEC Document 39 Filed 08/18/20 Page 3 of 4




Notably, James Freeman, an associate of the Liebowitz law firm, could not explain to the Court

at the show-cause hearing the firm’s practice for tracking hours, including the smallest time

increment used for billing purposes. After being given an opportunity to explain in writing,

Liebowitz indicated that the revised submission uses a six-minute increment, without directly

answering the Court’s question as to the smallest time increment used at the firm as a practice.

See Dkt. 38. Counsel’s evasive behavior suggests that the firm does not in fact have an

established procedure for billing, and the substantial reduction of claimed hours (by almost half)

when challenged to better explain how the listed tasks took the claimed hours strongly suggests

that the initial claim was fabricated.

        10.      The quality of Plaintiff’s counsel’s legal services is, therefore, significantly below

the expected performance of even an average attorney of Plaintiff’s counsel’s vintage (he

graduated from law school in 2015). Plaintiff’s counsel is accordingly not entitled to bill at $425

per hour, which he contends is an appropriate fee for a law firm partner with an expertise in

copyright law.

        THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

Entry of Default Judgment is GRANTED pursuant to Fed. R. Civ. P. 55(b)(2); it is

        FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 by engaging in unauthorized copying of Plaintiff’s

registered work; it is

        FURTHER ORDERED, for the reasons stated at the show-cause hearing, that

Defendant shall pay $3,000 in statutory damages under 17 U.S.C. § 504(c)(1); it is

        FURTHER ORDERED that Defendant shall pay $720.00 in attorneys’ fees ($300 per

hour for 2.4 hours of work) and $440.00 in costs pursuant to 17 U.S.C. § 505; it is



                                                   3
         Case 1:19-cv-11571-VEC Document 39 Filed 08/18/20 Page 4 of 4




       FURTHER ORDERED, that Defendant shall be liable for post-judgment interest under

28 U.S.C. § 1961; and it is

       FURTHER ORDERED that this case is dismissed and the Clerk of the Court is

respectfully directed to terminate all pending motions and deadlines and close the case.

Dated: August 18, 2020                                      SO ORDERED.



                                                            ______________________________
                                                            Valerie Caproni (U.S.D.J.)




                                                4
